DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3-21-22 has been entered.
Applicant’s amendment filed on 3-21-22 has been entered.  Claims 31, 34, 40, 42, 45 and 51 have been amended.  Claims 35, 41, 46 and 52 have been canceled.  Claims 31-34, 36-40, 42-45, 47-51 and 53 are pending.  
Claims 31-34, 36-40, 42-45 and 47-51 are under consideration.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 31-34, 36-40, 42-45 and 47-51 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase “wherein producing the rAAV results in the production of helper virus particles, the method comprising…, and removing or inactivating the helper virus particles” in lines 2-5 of claim 31 is vague and renders the claim indefinite.  The phrase “wherein producing the rAAV results in the production of helper virus particles” is interpreted as that “production of helper virus particles” is the end purpose of producing the rAAV.  If “production of helper virus particles” is the end purpose of producing the rAAV, then it is unclear why the method steps include “removing or inactivating the helper virus particles”.  It is unclear whether “production of helper virus particles” is intended to occur before or after “removing or inactivating the helper virus particles”.   Claims 32-34 and 36-40 depend from claim 31 but fail to clarify the indefiniteness.
The phrase “wherein production of the rAAV results in the production of helper virus particles, the method comprising…, and removing or inactivating the helper virus particles” in lines 2-5 of claim 42 is vague and renders the claim indefinite.  The phrase “wherein production of the rAAV results in the production of helper virus particles” is interpreted as that “production of helper virus particles” is the end purpose of producing the rAAV.  If “production of helper virus particles” is the end purpose of producing the rAAV, then it is unclear why the method steps include “removing or inactivating the helper virus particles”.  It is unclear whether “production of helper virus particles” is intended to occur before or after “removing or inactivating the helper virus particles”.   Claims 43-45 and 47-51 depend from claim 42 but fail to clarify the indefiniteness.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 31-34, 36-40, 42-45 and 47-51 are rejected under 35 U.S.C. 103 as being unpatentable over Vigne et al., 2000 (US Patent No. 6,127,175 A, IDS) in view of Balazs et al., 2015 (US 20150010578 A1) and Hermonat et al., 2003 (US 20030104575 A1). 
Claims 31-34, 36-40 are directed to an in vitro method for producing a recombinant adeno-associated virus vector (rAAV), wherein producing the rAAV results in the production of helper virus particles, the method comprising contacting a host cell with a solution comprising a glucocorticoid analog, and removing or inactivating the helper virus particles, wherein the host cell comprises adenovirus (AV) helper function genes required for the production of rAAV and AAV rep and cap genes are stably inserted into the host cell genome.  Claim 32 specifies the glucocorticoid analog is selected from the group consisting of dexamethasone, hydrocortisone, prednisolone, methylprednisolone, betamethasome, cortisone, prednisone, budesonide and triamcinolone.  Claim 33 specifies the glucocorticoid analog is dexamethasone.  Claim 34 specifies the concentration of the glucocorticoid analog in the solution as recited.  Claim 36 specifies the host cell is contacted with the solution comprising the glucocorticoid analog for at least 2 days.  Claim 37 further comprises harvesting and purifying the rAAV.  Claims 38 specifies the host cell is a mammalian cell as recited or is an insect cell as recited.  Claim 39 specifies the mammalian cell is a HeLa cell.  Claim 40 specifies the host cell further comprises a heterologous nucleotide sequence flanked by AAV ITRs.  
Claims 42-45 and 47-51 are directed to an in vitro method for increasing the amount of recombinant adeno-associated virus vector (rAAV) produced by a host cell, wherein production of the rAAV results in the production of helper virus particles, the method comprising contacting a host cell with a solution comprising a glucocorticoid analog, and removing or inactivating the helper virus particles, wherein the host cell comprises adenovirus (AV) helper function genes required for the production of rAAV, the increase is relative to the amount produced by a corresponding host cell not contacted with a solution comprising a glucocorticoid analog, and AAV rep and cap genes are stably inserted into the host cell genome.  Claim 43 specifies the glucocorticoid analog is selected from the group consisting of dexamethasone, hydrocortisone, prednisolone, methylprednisolone, betamethasome, cortisone, prednisone, budesonide and triamcinolone.  Claim 44 specifies the glucocorticoid analog is dexamethasone.  Claim 45 specifies the concentration of the glucocorticoid analog in the solution as recited.  Claim 47 specifies the host cell is contacted with the solution comprising the glucocorticoid analog for at least 2 days.  Claim 48 further comprises harvesting and purifying the rAAV.  Claims 49 specifies the host cell is a mammalian cell as recited or is an insect cell as recited.  Claim 50 specifies the mammalian cell is a HeLa cell.  Claim 51 specifies the host cell comprises a heterologous nucleotide sequence flanked by AAV ITRs.  
Vigne teaches cells usable for the production of defective adenoviruses by inserting into their genome a portion of the E4 region of an adenovirus genome carrying ORF6 under the control of a functional promoter, wherein the E4 region further comprises a reading frame ORF6/7, and the reading frame ORF6 fused in translational phase with the domain of a nuclear receptor responsible for recognizing its specific ligand is placed under the control of an inducible promoter which responds to a glucocorticoid (e.g. Abstract, claims 1-2, 8-9).  The cells can also be used for the production of recombinant adeno-associated virus (AAV).  The cells of the present invention can be prepared from various cells including HeLa, 293 and Vero cells (e.g. column 4, lines 62-67, column 5, lines 1-4) (For claims 38-39 and 49-50).  These cells make it possible to obtain high titers of rAAV, totally free of replicative contaminant viruses (e.g. column 10, lines 11-16).  The major disadvantage of using helper virus is that the helper virus is generally replicative and is present as a mixture with the rAAVs produced, and such viral stocks potentially contaminated by a helper virus render these stocks incompatible with a therapeutic use (e.g. column 10, lines 55-59).  Five adenovirus genes are necessary for the replication of the AAV: E1A, E1B, E2A, VA and E4.  These genes must be present and expressed in the producing cells for an optimum production of infections particles.  A producing cell line can already contains some of these genes in its genome, especially all or part of the E4 region.  The benefits of using this type of cell lien is that this makes it possible to use a defective helper adenovirus not capable of autonomously generating infectious particles (e.g. column 11, lines 1-11).  
Vigne teaches by coinfecting a cell with a helper adenovirus and by cotransfecting two plasmids: one AAV plasmid comprising AAV ITRs flanking a nucleic acid of interest, and a plasmid comprising the rap and cap functions, infectious AAV virus particles can be produced at high titers in the presence of dexamethasone.  Genome titers of 1011 genome/ml can be obtained when the procedure is carried out on small quantities of cells, when procedure is carried out on large quantities of cells, higher titers up to 1012 can be obtained (e.g. column 11, lines 61-67, column 12, lines 1-5) (For claims 31-33, 40, 42-44 and 51).  “The present invention also relates to the purified viral preparations (adenovirus and AAV) obtained according to the process of the invention” (e.g. column 13, lines 33-35) (For claims 37 and 48).  Preparation of a plasmid containing a functional unit of E4 under the control of a promoter derived from MMTV comprising 5’ elements for responding to glucocorticoid (e.g. column 16, lines 60-67).  Vigne discloses the use of cell lines containing all or part of the E4 region of an adenoviral genome for the production of AAVs and these AAVs were produced by cotransfection, into the cells, of an AAV-ITR plasmid and a Rep/Cap plasmid, and by coinfection with a helper adenovirus (e.g. column 24, lines 38-43, Example 4) (For claims 40 and 51).  The mixture of plasmids and cells are incubated for 4-16 hours and the cells were infected for one hour with the helper adenovirus, with an infectivity of 10 pfu virus per cell in a final volume of 500ul. MEM 10% FCS + 106 M dexamethasone medium was then added and the cells were harvested 5 days later.  The recombinant AAVs produced were purified on a cesium chloride gradient (e.g. column 26, lines 4-17).  Since the dexamethasone medium was added to the cells and the cells were harvested 5 days later, it is clear that the cells are contacted with the solution comprising the glucocorticoid analog (dexamethasone) for at least 2 days (For claims 36 and 47).  Since Vigne teaches genome titers of 1011 genome/ml can be obtained when the procedure is carried out on small quantities of cells, and when procedure is carried out on large quantities of cells, higher titers up to 1012 can be obtained, it is considered that Vigne teaches a method for increasing the amount of rAAV produced by a host cell (For claims 42-44 and 47-51).
Vigne does not specifically teach the concentration of the glucocorticoid analog in the solution as recited in the claim, or removing or inactivating the helper virus particles.  Vigne does not specifically teach AAV rap and cap genes are stably inserted into the host cell genome.
Hermonat teaches preparation of AAV vector AAV/GM-CSF/Neo comprising GM-CSF gene under the control of AAV P5 promoter and Neo gene under the control of SV40 early promoter (e.g. [0046]).  A 293 producer cell line was used to produce two types of virus stocks (e.g. [0047]).  One virus stock was a very high titer AAV/GM-CSF/Neo virus stock containing a significant wild-type AAV contamination.  The best produced cell line was infected with adenovirus at an MOI of 5 for two hours and then lipofected with 1 mug of ins96-0.8 plasmid.  After 48 hours the cells were frozen and thawed three times to lyse the cells, hearted to 56oC to kill adenovirus helper, and filtered to remove cellular debris (e.g. [0048]).
Balazs teaches recombinant AAV viruses can be produced by using any convention methods known in the art suitable producing infectious recombinant AAV.  A recombinant AAV can be produced by using a cell line that stably express some of the necessary components for AAV particle production.  A plasmid comprising AAV rep and cap genes and a selectable marker can be integrated into the genome of a cell (the packaging cell).  The packaging cell line can then be co-infected with a helper virus, such as adenovirus, and the viral vector comprising the 5’ and 3’ ITRs and the nucleotide sequence encoding the protein of interest.  The advantages of this method are that the cells are selectable and are suitable for large-scale production of the recombinant AAV (e.g. [0146]).
It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use the concentration of the glucocorticoid analog (such as dexamethasone) in the solution as recited in the claims, such as 1uM to contact the host cells because Vigne teaches MEM 10% FCS + 106 M dexamethasone medium was added to the cells and the cells were harvested 5 days later.  The 106 M dexamethasone apparently is a typographical error and it appears to be 10-6 M dexamethasone, which is 1uM dexamethasone.  Thus, it would be obvious for one of ordinary skill in the art to use 1uM dexamethasone or to try different concentrations of dexamethasone in the cell culture medium, such as the concentrations recited in the claims, so as to optimize the production of rAAV from the cells with reasonable expectation of success.
It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to remove or inactivate the helper virus particles during the process of producing rAAV particles because Vigne teaches the major disadvantage of using helper virus is that the helper virus is generally replicative and is present as a mixture with the rAAVs produced, and such viral stocks potentially contaminated by a helper virus render these stocks incompatible with a therapeutic use and cells usable for the production of defective adenoviruses by inserting into their genome a portion of the E4 region of an adenovirus genome carrying ORF6 under the control of a functional promoter, wherein the cells can also be used for the production of recombinant adeno-associated virus, and Hermonat teaches preparation of AAV vector AAV/GM-CSF/Neo, the use of said AAV vector to produce a very high titer AAV/GM-CSF/Neo virus stock and the cells were frozen and thawed three times to lyse the cells, heated to 56oC to kill adenovirus helper.  Both Vigne and Hermonat teach using a producer cell to produce rAAV viral particles and Vigne also teaches that presence of replicative helper virus is a major disadvantage of using helper virus to produce rAAV viral particles.  Since Hermonat teaches using freezing and thawing cycle to lyse cells and heating to 56oC to kill adenovirus helper, it would be obvious for one of ordinary skill in the art to kill adenovirus helper virus by heating to 56oC as taught by Hermonat to remove or inactivate the helper virus particles during the process of making rAAV particles in order to avoid the production of replicative helper virus and to provide rAV viral particles suitable for therapeutic use with reasonable expectation of success.
It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use a host cell comprising AAV rap and cap genes that are stably inserted into the host cell genome because Vigne teaches the same method as instantly claimed method to produce rAAV by contacting the claimed host cell with a solution containing dexamethasone, and Balazs teaches a recombinant AAV can be produced by using a cell line that stably express some of the necessary components for AAV particle production, for example, a plasmid comprising AAV rep and cap genes and a selectable marker can be integrated into the genome of a cell (the packaging cell), for large scale production of the recombinant AAV.  Both Vigne and Balazs teach method of producing rAAV particles, and since Balazs teaches using packaging cells having AAV rap and cap genes integrated into the host cell genome, it would be obvious for one of ordinary skill in the art to substitute the host cells taught by Vigne with the packaging cells having AAV rep and cap genes integrated into cellular genome as taught by Balazs in order to provide large-scale production of rAAV with reasonable expectation of success.
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so in order to produce rAAV particles by coinfecting a cell with a helper adenovirus and by cotransfecting two plasmids: one AAV plasmid comprising AAV ITRs flanking a nucleic acid of interest, and a plasmid comprising the rap and cap functions as taught by Vigne or to produce rAAV particles by using packaging cells having AAV rap and cap gene and a selectable marker integrated into the genome of the cell as taught by Balazs with reasonable expectation of success.

Response to arguments:
Applicant argues that the claims have been amended to recite “producing an rAAV results in the production of helper virus particles” and “removing or inactivating helper virus particles”.  VIgne does not teach methods of producing an rAAV results in the production of helper virus particles, let alone methods that require removing or inactivating helper virus particles.  Vigne teaches away from such a method.  Vigne teaches a process to obtain rAAV virus stock that are not contaminated by a replicative virus (Column 10, lines 66-67), a cell line contains in its genome some of the adenovirus genes necessary for replication of AAV (Column 11, lines 4-8) and describes the benefit of using this type of cell line to make it possible to use a defective helper adenovirus, which is not capable of autonomously generating infectious particles (Column 11, lines 8-11).  The methods of Vigne do not even produce helper virus particles, a person of skill in the art reading Vigne would not modify VIgne to add a step of removing or inactivating helper virus particles which are not even produced.  Such modification would defeat the purpose of Vigne irrespective of whether a person of skill in the art would be reading Vigne in combination with other references, such as Balazs (Remarks, p. 7-8).  This is not found persuasive because of the reasons set forth above under 35 U.S.C. 103 and the following reasons.
Vigne teaches the major disadvantage of using helper virus is that the helper virus is generally replicative and is present as a mixture with the rAAVs produced, and such viral stocks potentially contaminated by a helper virus render these stocks incompatible with a therapeutic use and cells usable for the production of defective adenoviruses by inserting into their genome a portion of the E4 region of an adenovirus genome carrying ORF6 under the control of a functional promoter, wherein the cells can also be used for the production of recombinant adeno-associated virus, and Hermonat teaches preparation of AAV vector AAV/GM-CSF/Neo, the use of said AAV vector to produce a very high titer AAV/GM-CSF/Neo virus stock and the cells were frozen and thawed three times to lyse the cells, heated to 56oC to kill adenovirus helper.  Both Vigne and Hermonat teach using a producer cell to produce rAAV viral particles and Vigne also teaches that presence of replicative helper virus is a major disadvantage of using helper virus to produce rAAV viral particles.  Since Hermonat teaches using freezing and thawing cycle to lyse cells and heating to 56oC to kill adenovirus helper, it would be obvious for one of ordinary skill in the art to kill adenovirus helper virus by heating to 56oC as taught by Hermonat to remove or inactivate the helper virus particles during the process of making rAAV particles in order to avoid the production of replicative helper virus and to provide rAV viral particles suitable for therapeutic use with reasonable expectation of success.
Vigne does not teach away from the claimed method.  Vigne teaches cells usable for the production of defective adenoviruses by inserting into their genome a portion of the E4 region of an adenovirus genome carrying ORF6 under the control of a functional promoter (Abstract).  Vigne does teach production of defective adenoviruses in the producer cells.  Vigne teaches to avoid production of replicative adenovirus helper during the process of making rAAV viral particles.  Since Hermonat teaches killing the adenovirus helper during the process of making rAAV viral particles, it would be obvious for one of ordinary skill in the art to remove or inactivate the helper virus, whether it is replicative or defective adenovirus, during the process of making rAAV viral particles in order to avoid the production of replicative helper virus and to provide rAV viral particles suitable for therapeutic use with reasonable expectation of success.

Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHIN LIN CHEN whose telephone number is (571)272-0726.  The examiner can normally be reached from 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHIN LIN CHEN/Primary Examiner, Art Unit 1632